Determination of the Appellate Term and the order of the Municipal Court unanimously reversed on the law, with costs to appellant in this court and $10 costs of the appeal in the Appellate Term, and the motion for summary judgment is granted, and judgment is directed to be entered in favor of the defendant dismissing the complaint, with costs. There is no triable issue as to the affirmative defense that plaintiff's exclusive remedy is by way of workmen’s compensation. It is clearly established that plaintiff was an employee of the City of New York, working for the Department of Hospitals at Riverside Hospital on North Brothers Island. Plaintiff sustained the injury on the ferry slip while going to the hospital after she had left a ferry — operated by the Department of Marine and Aviation of the City of New York — • which had taken her to North Brothers Island. The taking of the ferry by plaintiff to the island was a risk reasonably incidental to her employment since there was no other way for plaintiff to reach her place of work at the hospital. The ferry transportation was an integral part of the employment, and not as in Matter of Kowalek v. New York Consolidated R. R. (229 N. Y. 489) a method freely adopted by the employee where other alternatives were present. Hence, workmen's compensation affords the exclusive remedy. (See Doca v. Federal Stevedoring Co., 280 App. Div. 940, affd. 305 N. Y. 648; Matter of Heaney v. Carlen Constr. Co., 269 N. Y. 93, affd. sub nom. Cavlin Constr. Co. v. Heaney, 299 U. S. 41.) Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Bergan, JJ.